       Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 1 of 32. PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

CITY OF ANADARKO,                                )
                                                 )
       Plaintiff,                                )
                                                 )
vs.                                              )
                                                 )   Case No. CIV-19-815-F
(1)    PURDUE PHARMA L.P.,                       )
(2)    PURDUE PHARMA INC.,                       )   (Removal from: District Court of
(3)    THE PURDUE FREDERICK COMPANY,             )   Caddo County, Case No. CJ-
(4)    CEPHALON, INC.,                           )   2019-23)
(5)    TEVA PHARMACEUTICAL INDUSTRIES,           )
       LTD.,                                     )
(6)    TEVA PHARMACEUTICALS USA, INC.,
                                                 )
(7)    JANSSEN PHARMACEUTICALS, INC.,
(8)    JOHNSON & JOHNSON,                        )
(9)    ORTHO-MCNEIL-JANSSEN                      )
       PHARMACEUTICALS, INC.,                    )
(10)   JANSSEN PHARMACEUTICA, INC.,              )
(11)   ENDO HEALTH SOLUTIONS INC.,               )
(12)   ENDO PHARMACEUTICALS INC.,                )
(13)   ALLERGAN PLC,                             )
(14)   ACTAVIS PLC                               )
(15)   ACTAVIS PHARMA, INC.,                     )
(16)   WATSON PHARMACEUTICAL, INC.               )
(17)   WATSON PHARMA, INC.,                      )
(18)   WATSON LABORATORIES, INC.,                )
(19)   ACTAVIS LLC,
                                                 )
(20)   MALLINCKRODT PLC,
(21)   MALLINCKRODT LLC,                         )
(22)   INSYS THERAPEUTIC, INC.,                  )
(23)   MCKESSON CORP.,                           )
(24)   CARDINAL HEALTH, INC.,                    )
(25)   AMERISOURCEBERGEN DRUG CORP.,             )
(26)   ANDA PHARMACEUTICALS, INC.,               )
(27)   ANDA, INC.,                               )
(28)   GCP PHARMA, LLC,                          )
(29)   KEYSOURCE MEDICAL, INC.,                  )
(30)   MORRIS & DICKSON CO, LLC,                 )
(31)   QUEST PHARMACEUTICALS, INC.,              )
(32)   THE HARVARD DRUG GROUP, LLC,
                                                 )
(33)   PHYSICIANS TOTAL CARE, INC.,
(34)   WILLIAM VALUCK, M.D.,                     )
(35)   HARVEY JENKINS, M.D.,                     )
(36)   RUSSELL PORTENOY, M.D.,                   )
          Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 2 of 32. PageID #: 2



     (37) PERRY FINE, M.D., and                        )
     (38) LYNN WEBSTER, M.D.,                          )
                                                       )
          Defendants.                                  )

                                  NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1367,

Defendant McKesson Corporation (“McKesson”), by counsel, hereby removes this action

from the District Court of Caddo County, State of Oklahoma to the United States District

Court for the Western District of Oklahoma. As grounds for removal, McKesson states as

follows:

I.       NATURE OF REMOVED ACTION

         1.    On March 15, 2019, the City of Anadarko (“Plaintiff”) filed this action in the

District Court of Caddo County, State of Oklahoma, titled City of Anadarko v. Purdue Pharma

L.P., et al. The court designated the case No. CJ-2019-23.

         2.    The Petition names four groups of defendants.

         3.    The first group of defendants consists of Purdue Pharma L.P.; Purdue Pharma

Inc.; The Purdue Frederick Company Inc.; Cephalon, Inc.; Teva Pharmaceutical Industries

Ltd. (incorrectly named as Teva Pharmaceutical Industries, Ltd.); Teva Pharmaceuticals USA,

Inc.; Janssen Pharmaceuticals, Inc.; Johnson &               Johnson;   Ortho-McNeil-Janssen

Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a

Janssen Pharmaceuticals, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals Inc.;

Allergan plc f/k/a Actavis plc; Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson

Pharmaceuticals, Inc.; Watson Laboratories, Inc.; Actavis Pharma, Inc. f/k/a Watson Pharma,




                                              2
          Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 3 of 32. PageID #: 3



Inc.; Actavis LLC; Mallinckrodt, plc; Mallinckrodt LLC; and Insys Therapeutics, Inc.

(collectively, “Manufacturer Defendants”).

         4.    The second group of defendants consists of McKesson; Cardinal Health, Inc.;

AmerisourceBergen Drug Corporation; Anda Pharmaceuticals, Inc.; Anda, Inc.; GCP

Pharma, LLC; Keysource Medical, Inc.; Morris & Dickson Co., LLC; Quest Pharmaceuticals,

Inc.; The Harvard Drug Group, LLC; and Physicians Total Care, Inc. (collectively,

“Distributor Defendants”).

         5.    The third group of defendants consists of Russell Portenoy, M.D., Perry Fine,

M.D. and Lynn Webster, M.D. (collectively, “Physician Defendants”).

         6.    The fourth group of defendants consists of William Valuck, M.D. and Harvey

Jenkins, M.D. (“Dealer Defendants”).

         7.    Plaintiff complains of over-distribution of prescription opioids into the City of

Anadarko, alleging that McKesson and the other Distributor Defendants “flood[ed] the market

in and around Plaintiff’s community with highly addictive opioids,” Pet. ¶ 194, and that

Distributor Defendants “knew or should have known that the opioids being diverted from

their supply chains would contribute to the opioid epidemic faced by Anadarko . . . .” Id.

¶ 196.

         8.    The Petition asserts five counts against the Distributor Defendants: public

nuisance under 50 O.S. § 2 (Count A); actual and constructive fraud (Count B); negligence

and negligent misrepresentation (Count C); civil conspiracy (Count D); and unjust

enrichment (Count E). See Pet. ¶¶ 220-253. The Petition seeks punitive and actual damages.

Id. ¶ 254-256.


                                               3
        Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 4 of 32. PageID #: 4



       9.     Although Plaintiff purports to disavow stating a federal question, Pet. ¶ 67,

Plaintiff pleads, among other things, that Distributor Defendants “[are] required to implement

and follow processes that stop suspicious or unusual orders by pharmacies, doctors, clinics,

or patients,” id. ¶ 11, that Distributor Defendants “must create and use a system to identify

and report downstream suspicious orders of controlled substances to law enforcement,” id. ¶

173, and that “Distributor Defendant[s] repeatedly and purposefully breached [these] duties,”

id. ¶ 177.

       10.    Because the duties governing reporting and shipping “suspicious” opioid orders

arise from the federal Controlled Substances Act (“CSA”) and its implementing regulations,

Plaintiff pleads that alleged violations of federal law form the basis for its claims.

       11.    On August 21, 2019, McKesson, AmerisourceBergen Drug Corporation,

Cardinal Health, Inc. and the Harvard Drug Group, LLC moved for an enlargement of time

to respond to the Petition through October 24, 2019. The motion was granted by the District

Court of Caddo County on August 21, 2019.

       12.    McKesson has not responded to the Petition in state or federal court.

       13.    On December 5, 2017, the Judicial Panel on Multidistrict Litigation (JPML)

formed a multidistrict litigation (MDL) and transferred opioid-related actions to Judge Dan

Aaron Polster in the Northern District of Ohio pursuant to 28 U.S.C. § 1407. See In re Nat’l

Prescription Opiate Litig., 290 F. Supp. 3d 1375 (J.P.M.L. 2015). McKesson intends to tag

this case immediately for transfer to the MDL.




                                                4
        Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 5 of 32. PageID #: 5



       14.    In accordance with LCvR 81.2, a copy of the state court docket sheet is attached

as Exhibit 1. In accordance with 28 U.S.C. § 1446(a), copies of all documents filed or served

upon McKesson in the state court action are attached as Exhibits 2-17.

II.    TIMELINESS OF REMOVAL

       15.    McKesson was served with the Petition on August 20, 2019.1

       16.    In accordance with 28 U.S.C. § 1446(b), this Notice of Removal is timely filed

within 30 days of service of Plaintiff’s Petition. See Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 354-56 (1999) (30-day removal period begins to run upon

service of summons and complaint).

       17.    “If defendants are served at different times, and a later-served defendant files a

notice of removal, any earlier-served defendant may consent to the removal even though that

earlier-served defendant did not previously initiate or consent to removal.” 28 U.S.C.

§ 1446(b)(2)(C).

III.   PROPRIETY OF VENUE

       18.    Venue is proper in this district under 28 U.S.C. § 1441(a) because the state

court where the suit has been pending is in this district.

IV.    BASIS OF REMOVAL

       19.    Removal is proper pursuant to 28 U.S.C. §§ 1441 and 1331 because Plaintiff’s

claims present a federal question under the CSA, 21 U.S.C. §§ 801, et seq.




1
 McKesson received a copy of the summons and Petition on August 5, 2019, but the summons
erroneously included the name of a different plaintiff from the one in the Petition. On August
20, 2019, Plaintiff served the correct Petition and summons on McKesson.

                                                5
         Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 6 of 32. PageID #: 6



        20.   The original jurisdiction of the district courts includes jurisdiction over “all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §

1331.

        21.   “Whether a case ‘arises under’ federal law for purposes of § 1331” is governed

by the “well-pleaded complaint rule.” Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc.,

535 U.S. 826, 830 (2002).

        22.   Even when state law creates the causes of action, a complaint may raise a

substantial question of federal law sufficient to warrant removal if “vindication of a right

under state law necessarily turn[s] on some construction of federal law.” Merrell Dow Pharm.

Inc., v. Thompson, 478 U.S. 804, 808-09 (1986) (citation omitted); see also Gully v. First

Nat’l Bank, 299 U.S. 109, 112 (1936) (“To bring a case within [§ 1441], a right or immunity

created by the Constitution or laws of the United States must be an element, and an essential

one, of the plaintiff’s cause of action.”).2




2
  A defendant need not overcome any artificial presumptions against removal or in favor of
remand. In Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003), the Supreme Court
unanimously held that the 1948 amendments to the general federal removal statute, 28 U.S.C.
§ 1441(a), trumped the Court’s prior teachings in Shamrock Oil & Gas Corp. v. Sheets, 313
U.S. 100 (1941), and its antecedents, that federal jurisdictional statutes must be strictly
construed against any recognition of federal subject matter jurisdiction, with every
presumption indulged in favor of remand. Id. at 697-98 (“[W]hatever apparent force this
argument [of strict construction against removal] might have claimed when Shamrock was
handed down has been qualified by later statutory development. . . . Since 1948, therefore,
there has been no question that whenever the subject matter of an action qualifies it for
removal, the burden is on a plaintiff to find an express exception.” (emphasis added)); see
also Exxon Mobil Corp. v Allapattah Servs., Inc., 545 U.S. 546, 558 (2005) (construing 1990
enactment of 28 U.S.C. § 1367, authorizing supplemental federal subject matter jurisdiction,
and holding: “We must not give jurisdictional statutes a more expansive interpretation than
their text warrants; but it is just as important not to adopt an artificial construction that is

                                                6
        Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 7 of 32. PageID #: 7



       23.    “[F]ederal jurisdiction over a state law claim will lie if a federal issue is:

(1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in

federal court without disrupting the federal-state balance approved by Congress.” Gunn v.

Minton, 568 U.S. 251, 258 (2013); see Grable & Sons Metal Prods., Inc. v. Darue Eng’g &

Mfg., 545 U.S. 308, 315 (2005). “Where all four of these requirements are met . . . jurisdiction

is proper because there is a ‘serious federal interest in claiming the advantages thought to be

inherent in a federal forum,’ which can be vindicated without disrupting Congress’s intended

division of labor between state and federal courts.” Gunn, 568 U.S. at 258 (quoting Grable,

545 U.S. at 313-14).

       24.    As set forth below, this case meets all four requirements.3

       25.    Although Plaintiff ostensibly pleads some of its theories of recovery against

McKesson as state law claims, it bases the underlying theory of liability on McKesson’s

alleged violations of federal law or alleged duties arising out of federal law, specifically the

CSA, i.e., that a portion of its otherwise lawful shipments of prescription opioids were




narrower than what the text provides . . . Ordinary principles of statutory construction apply.”
(citation omitted)).
More recently, a unanimous Supreme Court in Mims v. Arrow Financial Services, LLC held:
“Divestment of district court jurisdiction should be found no more readily than divestment of
state court jurisdiction, given the longstanding and explicit grant of federal question
jurisdiction in 28 U.S.C. § 1331.” 565 U.S. 368, 379 (2012) (brackets, citations, and internal
quotation marks omitted).
3
 The substantiality inquiry as it pertains to federal question jurisdiction is distinct from the
merits of the case and has no bearing on the strength of Plaintiff’s underlying claims. See
Gunn, 568 U.S. at 260 (“The substantiality inquiry under Grable looks . . . to the importance
of the issue to the federal system as a whole.”).

                                               7
        Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 8 of 32. PageID #: 8



unlawful because they were shipped in fulfillment of suspicious orders that McKesson

allegedly had a duty to identify, report, and then not ship.

       26.    The source of the asserted legal duty to monitor and report suspicious orders of

controlled substances is the CSA, 21 U.S.C. §§ 801, et seq., and its implementing regulations.

The source of the asserted legal duty to suspend shipments of suspicious orders is 21 U.S.C.

§ 823(b) and (e), as interpreted by the Drug Enforcement Administration (“DEA”) of the

United States Department of Justice. Specifically, DEA interprets the public interest factors

for registering distributors under the CSA, 21 U.S.C. § 823(b) and (e), to impose a

responsibility on distributors to exercise due diligence to avoid filling suspicious orders that

might be diverted to unlawful uses. See Masters Pharm., Inc. v. DEA, 861 F.3d 206, 212-13

(D.C. Cir. 2017) (citing In re Southwood Pharm., Inc., Revocation of Registration, 72 Fed.

Reg. 36,487, 36,501, 2007 WL 1886484 (DEA July 3, 2007), as source of DEA’s “Shipping

Requirement”).4

       27.    Plaintiff’s theories of liability against McKesson and other Distributor

Defendants, as pleaded in the Petition, are predicated on allegations that McKesson and

Distributor Defendants breached alleged duties under the CSA to implement effective controls

to detect and report “suspicious” pharmacy orders for prescription opioids and—crucial to

Plaintiff’s claims—to refuse to ship such orders to Oklahoma pharmacies.




4
 In accordance with LCvR 7.1(f), all authority not readily available are attached hereto as
Exhibit 18.

                                               8
        Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 9 of 32. PageID #: 9



       28.     Specifically, Plaintiff invokes federal law and pleads that McKesson and the

other Distributor Defendants violated federal law with, among others, the following

allegations:

               a.    “The prescription drug industry is required by law to secure and monitor

                     opioids at every step in the stream of commerce, thereby protecting

                     opioids from theft, misuse, and diversion. The industry is required to

                     implement and follow processes that stop suspicious or unusual orders

                     by pharmacies, doctors, clinics, or patients.” Pet. ¶ 11.

               b.    “The DEA has provided guidance to distributors to combat opioid

                     diversion. On information and belief, since 2006 the DEA has conducted

                     one-on-one briefings with distributors regarding downstream customer

                     sales, due diligence, and regulatory responsibilities . . . . On September

                     27, 2006, and December 27, 2007, the DEA Office of Diversion Control

                     sent letters to all registered distributors providing guidance on suspicious

                     order monitoring and the responsibilities and obligations of registrants

                     to prevent diversion.” Pet. ¶¶ 181-82.

               c.    “As part of the legal obligation to maintain effective controls against

                     diversion, the distributor is required to exercise due care in confirming

                     the legitimacy of each and every order prior to filling . . . . Suspicious

                     orders must be reported when discovered. Registrants must perform an

                     independent analysis of a suspicious order prior to the sale to determine

                     if the controlled substances would likely be diverted. Filling a suspicious


                                               9
       Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 10 of 32. PageID #: 10



                     order and then completing the sale does not absolve the registrant from

                     legal responsibility.” Pet. ¶¶ 183-84.

       29.    In its Petition, Plaintiff fails to specifically identify a state law source for a

requirement that wholesale pharmaceutical distributors owe a duty to “stop suspicious or

unusual orders[,]” Pet. ¶ 11, or “terminate orders” of controlled substances from registered

pharmacies. Id. ¶ 173. While Plaintiff cites generally to the Oklahoma Uniform Controlled

Dangerous Substances Act, 63 O.S. §§ 2-101 et seq., and the Oklahoma Administrative Code,

it fails to identify any specific provision of these state laws that would require distributors to

halt suspicious or unusual orders of prescription opioids. Thus, Plaintiff’s claims against

Distributor Defendants, as Plaintiff pleads them, raise federal issues.

       30.    Plaintiff’s theory of liability also relies on an expansive reading of federal law

that calls into question an agency determination. Plaintiff alleges not only that Distributor

Defendants should have detected and reported discrete suspicious orders by their respective

individual pharmacy customers, but that Distributor Defendants should have recognized that

the total volume of prescription opioids distributed by all wholesalers to various regions was

suspicious or unreasonable. See, e.g., Pet. ¶ 190 (“Each Distributor Defendant knew or should

have known that the amount of opioids flowing to Anadarko was far in excess of what could

be consumed for medically necessary purposes.”); id. ¶ 197 (“[Distributor Defendants]

nevertheless persisted in a pattern of distributing commonly abused and diverted opioids in

geographic areas in such quantities, and with such frequency that they knew or should have

known these commonly abused controlled substances were not being prescribed and

consumed for legitimate medical purposes.”).


                                               10
      Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 11 of 32. PageID #: 11



       31.    To succeed on that theory, Plaintiff would thus have to show that the total

quantity of prescription opioids that all pharmaceutical distributors distributed was excessive

or unreasonable. However, the total amount of prescription opioids distributed in any given

year turns on annual aggregate production quotas established by DEA. Specifically, DEA

must “determine the total quantity of each basic class of controlled substance listed in

Schedule I or II necessary to be manufactured during the following calendar year to provide

for the estimated medical, scientific, research and industrial needs of the United States, for

lawful export requirements, and for the establishment and maintenance of reserve stocks.” 21

C.F.R. § 1303.11(a). In making this determination, DEA must consider “[p]rojected demand”

for such substances. 21 C.F.R. § 1303.11(b). Thus, to show that the total quantity of

prescription opioids that Distributor Defendants distributed was unreasonable, Plaintiff would

have to show that the annual aggregate production quotas set by DEA, pursuant to a federal

statute, were themselves unreasonable.5

       32.    The federal question presented by Plaintiff’s claims therefore is “(1) necessarily

raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court

without disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.




5
  Moreover, 21 U.S.C. § 827(d)(1) requires Distributor Defendants to report to DEA “every
sale, delivery or other disposal” by them of prescription opioids. In other words, it has been
the case for years that each Distributor Defendant has reported to DEA the total volume of
prescription opioids it distributed. To succeed on its theory of liability that Distributor
Defendants should have recognized and reported that the total volume of prescription opioids
was unreasonable, Plaintiff would have to show that Distributor Defendants’ existing
reporting to DEA was inadequate.

                                              11
       Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 12 of 32. PageID #: 12



       33.    First, Plaintiff’s state law claims “necessarily raise” a federal question because

“the right to relief depends upon the construction or application of federal law.” PNC Bank,

N.A. v. PPL Elec. Util. Corp., 189 F. App’x 101, 104 n.3 (3d Cir. 2006) (internal quotations

and citation omitted); see also North Carolina ex rel. N.C. Dep’t of Admin. v. Alcoa Power

Generating, Inc., 853 F.3d 140, 146 (4th Cir. 2017) (“Regardless of the allegations of a state

law claim, ‘where the vindication of a right under state law necessarily turns on some

construction of federal law,’ the claim arises under federal law and thus supports federal

question jurisdiction under 28 U.S.C. § 1331.” (alteration omitted)); V.I. Hous. Auth. v.

Coastal Gen. Constr. Servs. Corp., 27 F.3d 911, 916 (3d Cir. 1994) (“[A]n action under 28

U.S.C. § 1331(a) arises only if the complaint seeks a remedy expressly granted by federal law

or if the action requires construction of a federal statute, or at least a distinctive policy of a

federal statute requires the application of federal legal principles” (emphasis added)).

       34.    As pleaded, Plaintiff’s claims against McKesson and the other Distributor

Defendants require Plaintiff to establish that Distributor Defendants breached duties under

federal law by failing to stop shipments of otherwise lawful orders of controlled substances

into Oklahoma.

       35.    For example, in pleading public nuisance (Count A), Plaintiff alleges that

Distributor Defendants “have intentionally, recklessly, or negligently engaged in conduct or

omissions which endanger or injury the property, health, safety and/or comfort of a

considerable number of persons in Anadarko by their production, promotion, and marketing

of opioids for use by residents of Anadarko.” Pet. ¶ 221. However, the only allegedly reckless

or negligent conduct that Plaintiff elsewhere attributes to Distributor Defendants is their


                                               12
       Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 13 of 32. PageID #: 13



alleged failure to report and halt shipments of suspicious orders. Likewise, in pleading

negligence (Count C), Plaintiff alleges that Distributor Defendants “had a legal duty to act

with the exercise of ordinary care or skill to prevent injury to another” and that they “breached

this duty through their deceptive marketing campaign, distributions of opioids, and failure to

divert opioids from illicit channels.” Id. ¶¶ 240-41. And as noted, the alleged duty to halt or

“terminate” shipments of suspicious orders arises under the federal CSA. See Benjamin v.

S.C. Elec. & Gas Co., No. 3:16-CV-01141-JMC, 2016 WL 3180100, at *5 (D.S.C. June 8,

2016) (“While Plaintiffs’ allegations of negligence appear on their face to not reference

federal law, federal issues are cognizable as the source for the duty of care resulting from [the

defendant’s conduct].”). Thus, though plaintiffs are masters of their complaints, and they

“may avoid federal jurisdiction by exclusive reliance on state law,” Caterpillar, Inc. v.

Williams, 482 U.S. 386, 392 (1987) (emphasis added), Plaintiff here alleges violations of

federal law as the basis for its state-law claims.6




6
  Furthermore, it is not necessary for federal jurisdiction that McKesson establish that all of
Plaintiff’s counts against it raise a federal question. Even if Plaintiff could prove one or more
of those counts without establishing a violation of federal law, this Court still has federal-
question jurisdiction: “Nothing in the jurisdictional statutes suggests that the presence of
related state law claims somehow alters the fact that [the] complaints, by virtue of their federal
claims, were ‘civil actions’ within the federal courts’ ‘original jurisdiction.’” City of Chicago
v. Int’l College of Surgeons, 522 U.S. 156, 166 (1997).
Because the Court has original jurisdiction over at least one count here, it has supplemental
jurisdiction over Plaintiff’s remaining counts against McKesson and the other Distributor
Defendants, which are so related that they “form part of the same case or controversy.” 28
U.S.C. § 1367(a).

                                                13
       Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 14 of 32. PageID #: 14



       36.    In sum, the Petition necessarily raises a federal issue—namely, whether

Distributor Defendants violated the CSA by failing to prevent or halt suspicious orders for

prescription opioids.

       37.    Second, this federal issue is “actually disputed” because the parties disagree as

to the scope of alleged duties arising under the CSA and whether Distributor Defendants

violated their duties that, as Plaintiff pleads them, arise only under the CSA. Indeed, this

federal issue is the “central point of dispute.” Gunn, 568 U.S. at 259.

       38.    Third, the federal issue presented by Plaintiff’s claims is “substantial.” “The

substantiality inquiry under Grable looks . . . to the importance of the issue to the federal

system as a whole.” Gunn, 568 U.S. at 260. Among other things, the Court must assess

whether the federal government has a “strong interest” in the federal issue at stake and

whether allowing state courts to resolve the issue will “undermine the development of a

uniform body of [federal] law.” Id. at 260-62 (internal quotation and citation omitted). As the

Supreme Court explained in Grable, “[t]he doctrine captures the commonsense notion that a

federal court ought to be able to hear claims recognized under state law that nonetheless turn

on substantial questions of federal law, and thus justify resort to the experience, solicitude,

and hope of uniformity that a federal forum offers on federal issues.” 545 U.S. at 312.

       39.    Plaintiff’s theories of Distributor Defendants’ liability necessarily require that

a court determine the existence and scope of Distributor Defendants’ obligations under federal

law because regulation of controlled substances is first and foremost federal regulation.

Indeed, Congress designed the CSA with the intent of reducing illegal diversion of controlled

substances, “while at the same time providing the legitimate drug industry with a unified


                                              14
       Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 15 of 32. PageID #: 15



approach to narcotic and dangerous drug control.” H.R. Rep. No. 1444, 91st Cong., 2nd Sess.

1970, as reprinted in 1970 U.S.C.C.A.N. 4566, 4571-72.

       40.    Plaintiff’s theories of Distributor Defendants’ liability thus “involve aspects of

the complex federal regulatory scheme applicable to” the national prescription drug supply

chain, Broder v. Cablevision Sys. Corp., 418 F.3d 187, 195 (2d Cir. 2005), and are

“sufficiently significant to the development of a uniform body of [controlled substances]

regulation to satisfy the requirement of importance to the federal system as a whole,”

NASDAQ OMX Grp., Inc. v. UBS Sec., LLC, 770 F.3d 1010, 1024 (2d Cir. 2014). The CSA

itself notes that “illegal importation, manufacture, distribution, and possession and improper

use of controlled substances have a substantial and detrimental effect on the health and general

welfare of the American people” and that “[f]ederal control of the intrastate incidents of the

traffic in controlled substances is essential to the effective control of the interstate incidents

of such traffic.” 21 U.S.C. § 801. Furthermore, “minimizing uncertainty over” reporting

obligations under the CSA “fully justifies resort to the experience, solicitude, and hope of

uniformity that a federal forum offers on federal issues.” New York ex rel. Jacobson v. Wells

Fargo Nat’l Bank, N.A., 824 F.3d 308, 317-18 (2d Cir. 2016); see also PNC Bank, N.A., 189

F. App’x at 104 n.3 (state law claim “raises a substantial federal question-the interpretation

of” a federal statute “over which the District Court properly exercised removal jurisdiction”).

       41.    Plaintiff’s attempt to enforce the CSA raises a substantial federal question even

though the CSA does not provide for a private right of action. In 2005, the Supreme Court

held in Grable that the lack of a federal cause of action does not foreclose federal-question

jurisdiction. The Court stated that applying Merrell Dow too narrowly would both “overturn[ ]


                                               15
       Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 16 of 32. PageID #: 16



decades of precedent,” and “convert[ ] a federal cause of action from a sufficient condition

for federal-question jurisdiction into a necessary one.” Grable, 545 U.S. at 317; see also e.g.,

Safe Streets All. v. Hickenlooper, 859 F.3d 865, 897 (10th Cir. 2017) (“[Plaintiff’s] attempts

to privately enforce the CSA in this manner raise, at minimum, substantial question[s] of

federal law on the merits . . .”); Nicodemus v. Union Pac. Corp., 440 F.3d 1227, 1236–37

(10th Cir. 2006) (noting that the existence of a federal cause of action “is not dispositive[,]”

and finding state law claims based on a dispute over the scope of rights under federal land-

grant statute to satisfy Grable despite the lack of a private right of action); Ranck v. Mt. Hood

Cable Regulatory Comm’n, 2017 WL 1752954, at *4-5 (D. Or. May 2, 2017) (state law claims

based on violations of Cable Communications Policy Act raise substantial federal questions

and satisfy Grable even though no private right of action exists under Act).

       42.    Removal is particularly appropriate here because Plaintiff’s action is but one of

more than 2,000 similar actions pending in the MDL in the Northern District of Ohio. Indeed,

Plaintiff pleads that both the “opioid epidemic” and the alleged improper distribution of

prescription opioids by McKesson and other Distributor Defendants are “national” problems.

See, e.g., Pet. ¶¶ 73-76 (characterizing the “addiction to opioids” as “a serious national crisis”

that is “directly related to the prescribing practices created by Defendants”) (emphasis added)

(quotation marks omitted). The MDL judge, Judge Polster, is attempting to achieve a national

solution to this nationwide problem.7



7
  Less than two months after the MDL was created, Judge Polster convened the first day-long
settlement conference on January 31, 2018. Judge Polster required attendance by party
representatives and their insurers and invited attendance by Attorneys General and
representatives of the DEA and FDA.

                                               16
       Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 17 of 32. PageID #: 17



       43.     Fourth, and finally, the federal issue also is capable of resolution in federal court

“without disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

Federal courts exclusively hear challenges to DEA authority to enforce the CSA against

distributors and litigating this case in state court runs the risk of the state court interpreting or

applying federal requirements inconsistently with the manner in which the federal agency

tasked with enforcing the CSA—the DEA—interprets and applies them. Federal jurisdiction

is therefore “consistent with congressional judgment about the sound division of labor

between state and federal courts governing the application of § 1331.” PNC Bank, N.A., 189

F. App’x at 104 n.3.

       44.     In summary, removal of this action is appropriate because Plaintiff’s “state-law

claim[s] necessarily raise a stated federal issue, actually disputed and substantial, which a

federal forum may entertain without disturbing any congressionally approved balance of

federal and state judicial responsibilities.” Grable, 545 U.S. at 314; see also, e.g., Gilmore v.

Weatherford, 694 F.3d 1160, 1176 (10th Cir. 2012) (“Although plaintiffs could lose their

conversion claim without the court reaching the federal question, it seems that they cannot

win unless the court answers that question. Thus, plaintiffs’ ‘right to relief necessarily depends

on resolution of a substantial question of federal law.’” (citation omitted)); Nicodemus v.

Union Pac. Corp., 440 F.3d 1227, 1237 (10th Cir. 2006) (state law claims based on dispute

over scope of rights under federal land grant statutes raise a “dispositive and contested federal

issue” that satisfies Grable); PNC Bank, N.A. 189 F. App’x at 104 n.3 (state law claim based

on violation of Internal Revenue Code “gives rise to federal-question jurisdiction” under

Grable); New York ex rel. Jacobson, 824 F.3d at 315-18 (state law claims based on


                                                 17
       Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 18 of 32. PageID #: 18



defendant’s alleged violation of Internal Revenue Code satisfy Grable); NASDAQ OMX Grp.,

Inc., 770 F.3d at 1031 (state law claims premised on violations of Exchange Act “necessarily

raise disputed issues of federal law of significant interest to the federal system as a whole”);

Broder, 418 F.3d at 196 (state law claims premised on cable provider’s alleged violations of

Communication Act’s uniform rate requirement satisfy “Grable test for federal-question

removal jurisdiction”).

       45.    To the extent that the Court determines that some, but not all, of Plaintiff’s

claims state a substantial federal question, the Court can evaluate whether to retain the non-

federal claims against the Manufacturer Defendants, Distributor Defendants, Physician

Defendants, and Dealer Defendants under the doctrine of supplemental jurisdiction, 28 U.S.C.

§ 1367(a).

V.     OTHER REMOVAL ISSUES

       46.    Pursuant to 28 U.S.C. § 1446(b)(2)(A), all defendants that have been

properly joined and served consent to removal.

       47.    The following Defendants have been served in this action and consent to

removal, as indicated by their counsel’s signatures below: Purdue Pharma L.P.; Purdue

Pharma Inc.; The Purdue Frederick Company Inc.; Johnson & Johnson; Cardinal Health, Inc.;

AmerisourceBergen Drug Corp.; The Harvard Drug Group, LLC; Morris & Dickson Co,

LLC. The Defendants listed in this paragraph expressly reserve, and do not waive, all

available defenses, including lack of personal jurisdiction.




                                              18
       Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 19 of 32. PageID #: 19



       48.    Further, counsel for McKesson has contacted counsel for Harvey Jenkins, M.D.,

Perry Fine, M.D. and Lynn Webster, M.D.,8 who consent to removal.

       49.    For the following Defendants, service was not attempted, was not effected, or

was otherwise improper, and thus their consent to removal is not required: Allergan plc f/k/a

Actavis PLC; Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.;

Anda, Inc.; Anda Pharmaceuticals, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals

Inc.; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a

Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals,

Inc.; Keysource Medical, Inc.; GCP Pharma, LLC.; Quest Pharmaceuticals, Inc.; Insys

Therapeutics, Inc.9; Mallinckrodt LLC; Mallinckrodt plc; Teva Pharmaceutical Industries

Ltd;10 Watson Laboratories, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Actavis

LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc. Nevertheless, they consent to removal.


8
  Drs. Fine and Webster expressly reserve all defenses, including those related to personal
jurisdiction and service of process.
9
  On June 10, 2019, Insys Therapeutics, Inc. and its affiliates each filed a voluntary case under
chapter 11 of United States Bankruptcy Code in the United States Bankruptcy Court for the
District of Delaware, which cases are being jointly administered under Case No. 19-11292
(KG). Also on June 10, 2019, Insys filed a motion for preliminary injunction seeking an order
staying certain active cases in which Insys had already been served, to the extent not already
stayed by the automatic stay. On July 2, 2019 the Bankruptcy Court stayed all actions that
were the subject of the preliminary injunction motion, except for actions in which certain
plaintiffs resolved the motion with Insys prior to July 2, 2019. Insys may seek to stay this
action through the Bankruptcy Court absent the dismissal of this action or the entry of a stay
in this action. Insys also has not been served in this case. Nevertheless, to otherwise preserve
and without waiving any of Insys’s rights, and out of an abundance of caution, Insys consents
to removal.
10
   Teva Pharmaceutical Industries Ltd. (“Teva Ltd.”), Allergan plc f/k/a Actavis plc, and
Mallinckrodt plc are foreign companies and are not subject to personal jurisdiction in the
United States. Teva Ltd., Allergan plc f/k/a Actavis plc, and Mallinckrodt plc expressly
reserve all defenses, including those related to personal jurisdiction and service of process.

                                               19
       Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 20 of 32. PageID #: 20



These Defendants expressly reserve all rights and defenses, including those related to personal

jurisdiction and service of process.

       50.    Additionally, counsel for McKesson has contacted William Valuck, M.D., who

is not represented by counsel in this action, and represents that he likewise consents to removal.

See Bruning v. City of Guthrie, 101 F. Supp. 3d 1142, 1144 (W.D. Okla. 2015).

       51.    Russell Portenoy, M.D. was not served, and thus his consent to removal is not

required.

       52.    Physicians Total Care, Inc. is a suspended Oklahoma corporation which filed

bankruptcy in 2012 and had all its assets sold in 2015. As a suspended corporation, service

on the Oklahoma Secretary of State is not valid service, although no evidence of such service

is found in the record. Johnson v. McDaniel, 1977 OK 167, 569 P.2d 977, 981 n. 4

(“Although service was had through the Secretary of State on Target Drilling Company, the

allegation this constituted notice to McDaniel is without support. Target was defunct, no

longer in operation and such service may not be considered as effective as to McDaniel.”).

Thus its consent to removal is not required. Furthermore, because Physicians Total Care is a

defunct business entity, it is also a nominal and fraudulently joined defendant whose consent

to removal is not required. See Maryland v. Exxon Mobil Corp., 352 F. Supp. 3d 435, 470 (D.

Md. 2018), as amended (Nov. 21, 2018) (collecting cases in which courts “have found that a

defunct corporation is a nominal party for purposes of removal consent”).

       53.    By filing this Notice of Removal, neither McKesson nor any other Defendant

waives any defense that may be available to them, and Defendants expressly reserve all such

defenses, including those related to personal jurisdiction and service of process.


                                               20
       Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 21 of 32. PageID #: 21



       54.    If any question arises as to propriety of removal to this Court, McKesson

requests the opportunity to present a brief and oral argument in support of its position that this

case has been properly removed.

       55.    Pursuant to 28 U.S.C. § 1446(d), McKesson will promptly file a copy of

this Notice of Removal with the clerk of the state court where the lawsuit has been pending

and serve notice of the filing of this Notice of Removal on Plaintiff.

       56.    McKesson reserves the right to amend or supplement this Notice.

       WHEREFORE, McKesson removes this action from the District Court of Caddo

County, State of Oklahoma, Case No. CJ-2019-23, to this Court.


 September 4, 2019                                /s/ Stuart D. Campbell
                                                 Stuart D. Campbell, OBA #11246
                                                 Kaylee P. Davis-Maddy, OBA #31534
                                                 DOERNER, SAUNDERS, DANIEL
                                                 & ANDERSON, L.L.P.
                                                 700 Williams Center Tower II
                                                 Two West Second Street
                                                 Tulsa, Oklahoma 74103-3522
                                                 Telephone 918-582-1211
                                                 Facsimile 918-591-5360
                                                 scampbell@dsda.com
                                                 kmaddy@dsda.com

                                                 Counsel for McKesson Corporation




                                               21
Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 22 of 32. PageID #: 22



                                   CONSENT OF OTHER
                                   DEFENDANTS:

                                   /s/ Sanford C. Coats
                                   Sanford C. Coats, OBA #18268
                                   Joshua D. Burns, OBA #32967
                                   CROWE & DUNLEVY, P.C.
                                   324 N. Robinson Ave., Suite 100
                                   Oklahoma City, Oklahoma 73102
                                   (405) 235-7700
                                   (405) 239-6651 (Facsimile)
                                   sandy.coats@crowedunlevy.com
                                   joshua.burns@crowedunlevy.com

                                   Mark S. Cheffo*
                                   Jonathan S. Tam*
                                   DECHERT LLP
                                   Three Bryant Park
                                   1095 Avenue of the Americas
                                   New York, New York 10036
                                   Tel: (212) 698-3500
                                   Fax: (212) 698-3599
                                   mark.cheffo@dechert.com
                                   jonathan.tam@dechert.com

                                   * denotes national counsel who will seek
                                   pro hac vice admission

                                   Counsel for Purdue Pharma L.P.; Purdue
                                   Pharma Inc.; The Purdue Frederick
                                   Company Inc.




                                  22
Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 23 of 32. PageID #: 23



                                   /s/ Robert G. McCampbell
                                   Robert G. McCampbell, OBA No, 10390
                                   Nicholas V. Merkley, OBA No. 20284
                                   GABLEGOTWALS
                                   One Leadership Square, 15th Floor
                                   211 North Robinson
                                   Oklahoma City, OK 73102-7255
                                   T: 405.235.5567
                                   RMcCampbell@Gablelaw.com
                                   nmerkley@gablelaw.com

                                   Harvey Bartle, IV*
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   502 Carnegie Center
                                   Princeton, New Jersey 08540-6241
                                   T: (609) 919-6685
                                   F: (609) 919-6701
                                   harvey.bartle@morganlewis.com

                                   Steven A. Reed*
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   1701 Market Street
                                   Philadelphia, PA 19103
                                   T: 215.963.5000
                                   F: 215.963.5001
                                   steven.reed@morganlewis.com

                                   Brian M. Ercole*
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   200 S. Biscayne Blvd., Suite 5300
                                   Miami, FL 33131-2339
                                   T: 305.415.3000
                                   F: 305.415.3001
                                   brian.ercole@morganlewis.com

                                   * denotes national counsel who will seek
                                   pro hac vice admission

                                   Counsel for Teva Pharmaceuticals USA,
                                   Inc.; Cephalon, Inc.; Watson
                                   Laboratories, Inc.; Actavis LLC; and
                                   Actavis Pharma, Inc. f/k/a Watson
                                   Pharma, Inc.


                                  23
Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 24 of 32. PageID #: 24




                                   /s/ John H. Sparks
                                   John H. Sparks, OBA No. 15661
                                   Michael W. Ridgeway, OBA No. 15657
                                   ODOM, SPARKS & JONES PLLC
                                   HiPoint Office Building
                                   2500 McGee Drive Ste. 140
                                   Norman, OK 73072
                                   Telephone: (405) 701-1863
                                   Facsimile: (405) 310-5394
                                   Email: sparksj@odomsparks.com
                                   Email: ridgewaym@odomsparks.com

                                   Charles C. Lifland*
                                   O’MELVENY & MYERS LLP
                                   400 S. Hope Street
                                   Los Angeles, CA 90071
                                   Telephone: (213) 430-6000
                                   clifland@omm.com

                                   * denotes national counsel who will seek
                                   pro hac vice admission

                                   Counsel for Johnson & Johnson; Janssen
                                   Pharmaceuticals, Inc.; Ortho-McNeil-
                                   Janssen Pharmaceuticals, Inc. n/k/a
                                   Janssen Pharmaceuticals, Inc.; and
                                   Janssen Pharmaceutica, Inc. n/k/a
                                   Janssen Pharmaceuticals, Inc.




                                  24
Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 25 of 32. PageID #: 25



                                   /s/ Ray E. Zschiesche
                                   Ray E. Zschiesche
                                   PHILLIPS MURRAH
                                   101 N. Robinson Ave.
                                   Oklahoma City, OK 73102
                                   (405) 235-4100
                                   rezschiesche@phillipsmurrah.com

                                   John Lombardo*
                                   ARNOLD & PORTER KAYE SCHOLER
                                   LLP
                                   777 S. Figueroa Street
                                   44th Floor
                                   Los Angeles, CA 90017
                                   (213) 243-4000
                                   John.Lombardo@arnoldporter.com

                                   * denotes national counsel who will seek
                                   pro hac vice admission

                                   Counsel for Endo Pharmaceuticals Inc.
                                   and Endo Health Solutions Inc.




                                   /s/ Joe M. Hampton
                                   Joe M. Hampton, OBA No. 11851
                                   Amy J. Pierce, OBA No. 17980
                                   HAMPTON BARGHOLS PIERCE,
                                   PLLC
                                   Oklahoma Tower, Suite 2700
                                   210 W. Park Avenue
                                   Oklahoma City, Oklahoma 73102
                                   Telephone: (405) 600-9225
                                   Facsimile: (405) 600-6851

                                   Counsel for Insys Therapeutics, Inc.




                                  25
Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 26 of 32. PageID #: 26



                                   /s/ Ryan A. Ray
                                   Ryan A. Ray, OBA #22281
                                   NORMAN WOHLGEMUTH
                                   CHANDLER JETER BARNETT & RAY,
                                   P.C.
                                   2900 Mid-Continent Tower
                                   401 South Boston Avenue
                                   Tulsa, Oklahoma 74103
                                   rar@nwcjlaw.com

                                   Counsel for Cardinal Health, Inc. and The
                                   Harvard Drug Group, LLC



                                   /s/ Susan E. Huntsman
                                   D. Michael McBride III, OBA #15431
                                   Susan E. Huntsman, OBA #18401
                                   CROWE & DUNLEVY
                                   A Professional Corporation
                                   500 Kennedy Building
                                   321 S. Boston Ave.
                                   Tulsa, OK 74103-3313
                                   Telephone: (918) 592-9800
                                   mike.mcbride@crowedunlevy.com
                                   susan.huntsman@crowedunlevy.com

                                   Counsel for AmerisourceBergen Drug
                                   Corporation




                                  26
Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 27 of 32. PageID #: 27



                                   /s/ Jeffrey A. Curran
                                   Jeffrey A. Curran, OBA No. 12255
                                   Ashley E. Quinn, OBA No. 33251
                                   GABLEGOTWALS
                                   One Leadership Square, 15th Floor
                                   211 North Robinson
                                   Oklahoma City, OK 73102
                                   Tel: 405.568.3314
                                   Fax: 405.235.2875
                                   JCurran@gablelaw.com
                                   aquinn@gablelaw.com

                                   James W. Matthews*
                                   Ana Francisco*
                                   Katy E. Koski*
                                   FOLEY & LARDNER LLP
                                   111 Huntington Avenue
                                   Boston, MA 02199
                                   Tel: 617.342.4000
                                   Fax: 617.342.4001
                                   Email:
                                   jmatthews@foley.com
                                   afrancisco@foley.com
                                   kkoski@foley.com

                                   *denotes national counsel who will seek
                                   pro hac vice admission

                                   Counsel for Anda Pharmaceuticals, Inc.
                                   and Anda, Inc.




                                  27
Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 28 of 32. PageID #: 28



                                   /s/ Clifford F. Kinney, Jr.
                                   Clifford F. Kinney, Jr.*
                                   SPILMAN, THOMAS & BATTLE,
                                   PLLC
                                   300 Kanawha Blvd, E
                                   Charleston, WV 25301
                                   Telephone: 304-340-3800
                                   ckinney@spilmanlaw.com

                                   *denotes national counsel who will seek
                                   pro hac vice admission

                                   Counsel for Keysource Medical, Inc.



                                   /s/ Frank H. Spruiell, Jr.
                                   Frank H. Spruiell, Jr.*
                                   Russell R. Dickson*
                                   WIENER, WEISS & MADISON, APC
                                   Ste. 1000
                                   330 Marshall Street
                                   Shreveport, LA 71101
                                   318-226-9100
                                   Fax: 318-424-5128
                                   fspruiell@wwmlaw.com
                                   rdickson@wwmlaw.com

                                   *denotes national counsel who will seek
                                   pro hac vice admission

                                   Counsel for Morris & Dickson Co., LLC




                                  28
Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 29 of 32. PageID #: 29



                                   /s/ D. Todd Riddles
                                   D. Todd Riddles, OBA No. 15143
                                   CHEEK LAW FIRM, PLLC
                                   311 N. Harvey Ave.
                                   Oklahoma City, OK 73102
                                   Tel. 405-272-0621
                                   triddles@cheeklaw.com

                                   John J. Haggerty*
                                   FOX ROTHSCHILD LLP
                                   2700 Kelly Road, Suite 300
                                   Warrington, PA 18976
                                   Tel. 215-918-3564
                                   jhaggerty@foxrothschild.com

                                   * denotes national counsel who will seek
                                   pro hac vice admission

                                   Counsel for Quest Pharmaceuticals, Inc.




                                   /s/ Robert A. Bragalone
                                   Robert A. Bragalone, OBA #31898
                                   GORDON & REES
                                   101 Park Avenue, Suite 1300
                                   Oklahoma City, OK 73102
                                   214-231-4714 (Direct Dial)
                                   214-461-4053 (Direct Fax)
                                   bbragalone@grsm.com

                                   * denotes national counsel who will seek
                                   pro hac vice admission

                                   Counsel for Perry Fine, M.D. and Lynn
                                   Webster, M.D.




                                  29
       Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 30 of 32. PageID #: 30




                              CERTIFICATE OF SERVICE

       I hereby certify that the following parties are being served with a copy of this document
on September 4, 2019 in accordance with the Federal Rules via CM/ECF, via email, or via
mail, postage pre-paid.

 D. Michael McBride, III                        Sanford C. Coats
 Susan E. Huntsman                              Joshua D. Burns
 Crowe & Dunlevy-TULSA                          CROWE & DUNLEVY, P.C.
 321 S Boston Ave                               324 N. Robinson Ave., Suite 100
 Suite 500                                      Oklahoma City, Oklahoma 73102
 Tulsa, OK 74103-3313
                                                Mark S. Cheffo
 Michael W. Ridgeway                            Jonathan S. Tam
 Odom Sparks & Jones PLLC                       DECHERT LLP
 2500 S McGee Dr                                Three Bryant Park
 HiPoint Office Bldg                            1095 Avenue of the Americas
 Suite 140                                      New York, New York 10036
 Norman, OK 73072
                                                Robert G. McCampbell
 Matthew J. Sill                                Nicholas V. Merkley
 Sill Law Group PLLC                            GABLEGOTWALS
 1101 N Broadway                                One Leadership Square, 15th Floor
 Suite 102                                      211 North Robinson
 Oklahoma City, OK 73103                        Oklahoma City, OK 73102-7255

 John H. Sparks                                 Harvey Bartle, IV
 Odom Sparks & Jones PLLC                       MORGAN, LEWIS & BOCKIUS LLP
 2500 S McGee Dr                                502 Carnegie Center
 HiPoint Office Bldg                            Princeton, New Jersey 08540-6241
 Suite 140
 Norman, OK 73072                               Steven A. Reed
                                                MORGAN, LEWIS & BOCKIUS LLP
 Raymond E. Zschiesche                          1701 Market Street
 Phillips Murrah PC-101-OKC                     Philadelphia, PA 19103
 101 N Robinson Ave
 13th Fl                                        Brian M. Ercole
 Oklahoma City, OK 73102                        MORGAN, LEWIS & BOCKIUS LLP
                                                200 S. Biscayne Blvd., Suite 5300
 Jennifer Pantina                               Miami, FL 33131-2339
 ROPES & GRAY LLP
 Prudential Tower, 800 Boylston Street          John Lombardo
 Boston, MA 02199-3600                          ARNOLD & PORTER KAYE SCHOLER

                                              30
     Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 31 of 32. PageID #: 31



                                         LLP
Ryan A. Ray                              777 S. Figueroa Street
NORMAN WOHLGEMUTH CHANDLER               44th Floor
JETER BARNETT & RAY, P.C.                Los Angeles, CA 90017
2900 Mid-Continent Tower
401 South Boston Avenue                  Joe M. Hampton
Tulsa, Oklahoma 74103                    Amy J. Pierce
                                         HAMPTON BARGHOLS PIERCE, PLLC
Jeffrey A. Curran                        Oklahoma Tower, Suite 2700
Ashley E. Quinn                          210 W. Park Avenue
GABLEGOTWALS                             Oklahoma City, Oklahoma 73102
One Leadership Square, 15th Floor
211 North Robinson                       Jon Epstein
Oklahoma City, OK 73102                  HALL, ESTILL, HARDWICK, GABLE,
                                         GOLDEN & NELSON, P.C.
Clifford F. Kinney, Jr.                  100 North Broadway, Suite 2900
SPILMAN, THOMAS & BATTLE, PLLC           Oklahoma City, OK 73102-8865
300 Kanawha Blvd, E
Charleston, WV 25301                     Richard Gallagher
                                         ROPES & GRAY LLP
D. Todd Riddles                          Three Embarcadero Center
CHEEK LAW FIRM, PLLC                     San Francisco, California 94111-4006
311 N. Harvey Ave.
Oklahoma City, OK 73102                  James W. Matthews
                                         Ana Francisco
G. Calvin Sharpe                         Katy E. Koski
Amy D. White                             FOLEY & LARDNER LLP
PHILLIPS MURRAH P.C.                     111 Huntington Avenue
Corporate Tower, Thirteenth Floor        Boston, MA 02199
101 North Robinson Avenue
Oklahoma City, Oklahoma 73102            Frank H. Spruiell, Jr.
                                         Russell R. Dickson
John J. Haggerty                         WIENER, WEISS & MADISON, APC
FOX ROTHSCHILD LLP                       Ste. 1000
2700 Kelly Road, Suite 300               330 Marshall Street
Warrington, PA 18976                     Shreveport, LA 71101

Robert A. Bragalone                      Conor B. O’Croinin
GORDON & REES                            ZUCKERMAN SPAEDER LLP
101 Park Avenue, Suite 1300              100 East Pratt Street, Suite 2440
Oklahoma City, OK 73102                  Baltimore, MD 21202-1031

Lester C. Houtz                          M. Eric Bayat
Alex J. Harris                           3101 N. Classen Blvd. Ste. 201

                                       31
            Case: 1:20-op-45022-DAP Doc #: 1 Filed: 09/04/19 32 of 32. PageID #: 32



 BARTLIT BECK LLP                               OKC, OK 73118
 1801 Wewatta Street                            Phone: 405-413-2100
 Denver, CO 80202                               Facsimile: 855-314-2100

 William Valuck (Pro-se)                        Steve Simcoe
 703714                                         BEST & SHARP, Inc.
 Jackie Brannon Correctional Center             1 W 3rd St #900,
 PO Box 1999                                    Tulsa, OK 74103
 McAlester, OK 74502-1999


                                                   /s/ Stuart D. Campbell
                                                   Stuart D. Campbell




5103426.1

                                              32
